Case 2:15-cr-20652-GCS-DRG ECF No. 1699, PageID.23177 Filed 01/15/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

                        Plaintiff,                 CASE NUMBER 15-cr-20652

  -v-                                              HON. GEORGE CARAM STEEH

  D-12 JEFFERY ADAMS,

                        Defendant.
                                           /

    Motion to File Under Seal Certain Exhibits to United States’ Response to
    Defendant’s Renewed Motion for Compassionate Release (ECF No. 1697)

        The United States of America, by its undersigned attorneys, respectfully

  requests that it be permitted to file under seal certain exhibits to its response

  opposing the Defendant’s Motion for Compassionate Release (ECF No. 1697).

  These exhibits are:

        Exhibit A – Adams’ BOP Public Information,
        Exhibit B – Adams’ BOP Inmate Discipline Data,
        Exhibit C – Adams’ BOP Pattern Score First Step Act,
        Exhibit D – Adams’ BOP Inmate Request for Compassionate Release,
        Exhibit E – Adams’ Compassionate Release/Reduction in Sentence Denial,
        Exhibit F – Adams’ 2019 BOP Medical Records,
        Exhibit G – Adams’ 2020 BOP Medical Records.




                                               1
Case 2:15-cr-20652-GCS-DRG ECF No. 1699, PageID.23178 Filed 01/15/21 Page 2 of 3




        The government seeks to file these exhibits under seal, because of the

  sensitive nature of the exhibits. The exhibits contain private and confidential health

  and other personal information of the defendant.

                                                Respectfully submitted,

                                                MATTHEW SCHNEIDER
                                                United States Attorney

                                                s/ Rajesh Prasad
                                                Rajesh Prasad
                                                Assistant United States Attorneys
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                rajesh.prasad@usdoj.gov
                                                (313) 226-0821

  Dated: January 15, 2021




                                            2
Case 2:15-cr-20652-GCS-DRG ECF No. 1699, PageID.23179 Filed 01/15/21 Page 3 of 3




                                 Certificate of Service

        I hereby certify that on January 15, 2021, I electronically filed the foregoing
  paper with the Clerk of the Court using the ECF system, in addition, a copy will be
  mailed to the non-ECF party:


        Jeffery Adams
        Reg. No. 54466-039
        Federal Correctional Institution
        Allenwood Medium
        Rt. 15, 2 Miles North of Allenwood
        White Deer, PA 17810


                                               /s/ Rajesh Prasad
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               Eastern District of Michigan
                                               211 West Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               Phone: (313) 226-0821
                                               Email: rajesh.prasad@usdoj.gov




                                           3
